Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 1 of 27 PageID #:288




                     Exhibit A
  Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 2 of 27 PageID #:289




Cohen Milstein Sellers & Toll PLLC                            www.cohenmilstein.com
  Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 3 of 27 PageID #:290




About the Firm
Cohen Milstein Sellers & Toll PLLC fights corporate abuse, pursuing litigation on behalf of
affected individuals, investors, whistleblowers, small businesses, and other institutions in
lawsuits that have raised significant, challenging, and often novel issues. Cohen Milstein
specializes in holding large corporations accountable for their actions, despite the fact that they
often have significantly more resources at their disposal than those damaged by their
misconduct.
Recognized as one of the premier firms in the U.S. handling major, complex plaintiff-side
litigation, Cohen Milstein has over 90 attorneys in offices in Washington, DC; Chicago, IL; New
York, NY; Palm Beach Gardens, FL; Philadelphia, PA; and Raleigh, NC. As one of the largest and
most diversified plaintiffs’ firms in the country, we regularly litigate complex matters across a
wide range of practice areas, including:
   •   Antitrust                                         •   Human Rights
   •   Civil Rights & Employment                         •   Public Client
   •   Complex Tort Litigation                           •   Securities Litigation & Investor
   •   Consumer Protection                                   Protection
   •   Employee Benefits / ERISA                         •   Whistleblower/False Claims Act
   •   Ethics and Fiduciary Counseling

Cohen Milstein is consistently lauded as one of the most successful plaintiffs’ firms in the country.
Forbes has called us a “class action powerhouse,” while Inside Counsel has dubbed us “[t]he
most effective law firm in the United States for lawsuits with a strong social and political
component.”
In 2019, nine Cohen Milstein lawyers were named among the “Lawdragon 500 Leading Lawyers
in America.” In 2018, Law360 named Cohen Milstein “Practice Group of the Year” in two
categories: Consumer Protection and Environmental. Cohen Milstein also had the distinct honor
of being named the 2018 “Winner” of The National Law Journal’s “Elite Trial Lawyer” in four
categories: Consumer Protection, Counterterrorism, Immigration, and Financial Products, as
well as having three partners named “Winner” of its “Elite Women of the Plaintiffs Bar” award.
In 2017, Law360 named Cohen Milstein “Practice Group of the Year” in “Privacy,” and in 2016,
Law360 also named Cohen Milstein “Practice Group of the Year” in two categories: Competition
and Class Actions. Similarly, in 2016, The National Law Journal named Cohen Milstein a “Winner”
in two of its “Elite Trial Lawyers” categories: Antitrust and Class Actions.
In addition, our individual lawyers are regularly recognized as leaders in their respective areas of
law in leading peer-reviewed industry rankings, such as Law360 MVP, Lawdragon 500,
Chambers, Legal 500, Best Lawyers in America, Benchmark Litigation, Martindale-Hubbell,
Super Lawyers, among others.




                                               1 of 25
 Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 4 of 27 PageID #:291




Recent Awards & Recognition
  •   In 2019, the Daily Business Review honored Cohen Milstein with three Professional Excellence
      Awards, including Theodore J. Leopold, DBR’s 2019 “Distinguished Leaders” award, Nicolas C.
      Johnson, DBR’s 2019 “On the Rise” award, and the firm’s Sexual Abuse, Sex Trafficking, and
      Domestic Violence Litigation team, DBR’s 2019 “Innovative Practice Areas” award.
  •   In 2019, four Cohen Milstein lawyers received “The Burton Awards' Law360 Distinguished Legal
      Writing Award - Law Firm.”
  •   In 2019, nine Cohen Milstein lawyers were named among the “Lawdragon 500 Leading Lawyers
      in America.”
  •   In 2018, The National Law Journal and Trial Lawyer Magazine, named Steven J. Toll and Betsy A.
      Miller among “America’s 50 Most Influential Trial Lawyers.”
  •   In 2018, Law360 named Cohen Milstein “Practice Group of the Year” in two categories:
      Consumer Protection and Environmental.
  •   In 2018, Law360 named three partners MVP in the respective practices, including: Theodore J.
      Leopold as Law360’s Environmental MVP, Andrew N. Friedman as Law360’s Cybersecurity and
      Privacy MVP, and Kalpana Kotagal as Law360’s Employment MVP.
  •   In 2018, The National Law Journal named Cohen Milstein winner of “Elite Trial Lawyer of the
      Year” in four categories, including Consumer Protection, Counterterrorism, Immigration, and
      Financial Products, and finalist in five other categories, including Antitrust, Civil Rights, Disability
      Rights, Employment Rights, and Racial Discrimination.
  •   In 2018, The National Law Journal named Kalpana Kotagal, Betsy A. Miller, and G. Julie Reiser –
      “Elite Women of the Plaintiffs Bar.”
  •   In 2018 the Daily Business Review named Stephan A. LeClainche and Diana L. Martin as one of its
      “Most Effective Lawyers” for Medical Malpractice and Pro Bono, respectively.
  •   In 2018, A Better Balance presented Kalpana Kotagal with “A Better Balance: The Work &
      Family Legal Center’s Distinguished Public Service Award.”
  •   In 2018, the American Antitrust Institute honored Sharon K. Robertson with its “Outstanding
      Antitrust Litigation Achievement Award.”
  •   In 2018, the NAACP honored Cohen Milstein with its “Foot Soldier in the Sand Award,” in
      recognition of the firm’s outstanding commitment to providing pro bono legal services.
  •   In 2018, The Best Lawyers in America recognized eleven Cohen Milstein attorneys as among the
      Best Lawyers in America (2019), in their respective areas of law.
  •   In 2018, The Best Lawyers in America singled out and named Joseph M. Sellers “The Best
      Lawyers in America 2019, Labor Law Lawyer of the Year – Washington, D.C.”
  •   In 2018, The Best Lawyers in America singled out and named Milstein’s Leslie M. Kroeger “The
      Best Lawyers in America 2019, Mass Tort Litigation / Class Actions “Lawyer of the Year – West
      Palm Beach, FL.”
  •   In 2018, Palm Beach Illustrated named seven Cohen Milstein Attorneys to its ““Top Lawyers”
      List.”
  •   In 2018, Benchmark Litigation named four Cohen Milstein attorneys to its “40 & Under Hot
      List.”




                                                   2 of 25
Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 5 of 27 PageID #:292




 •   In 2018, Florida Trend named five Cohen Milstein attorneys to its list of “Florida’s Legal Elite.”
 •   In 2018, Lawdragon 500 named five Cohen Milstein attorneys to “Leading Plaintiff Employment
     Lawyers.”
 •   In 2018, Crain’s named Carol V. Gilden one of Chicago’s “Notable Women Lawyers.”
 •   In 2018, Harvard Law School named Kalpana Kotagal a “Wasserstein Fellow.”
 •   In 2018, Chambers USA Women in Law honored Kalpana Kotagal with its “Outstanding
     Contribution to the Community in Advancing Diversity Award.”
 •   In 2018, the New York Law Journal named Sharon K. Robertson to its list of “New York Rising
     Stars.”
 •   In 2018, The Legal 500: Guide to the US Legal Profession listed Cohen Milstein’s Antitrust,
     Employment Disputes, and Securities Litigation practices among its “Leading Practices.”
 •   In 2018, the Daily Business Review named Leslie M. Kroeger a “Distinguished Leader.”
 •   In 2018, Law360 named Steven J. Toll a 2018 “Titan of the Plaintiffs Bar.”
 •   In 2018, Leslie M. Kroeger was sworn-in as President-Elect to the Florida Justice Association.
 •   In 2018, Lawdragon named seven Cohen Milstein attorneys to the 2018 “Lawdragon 500,” an
     annual list of the 500 Leading Lawyers in America.
 •   In 2018, Theodore J. Leopold was recognized as an “Energy and Environmental Trailblazer” by
     The National Law Journal.
 •   In 2018, Super Lawyers recognized 20 Cohen Milstein attorneys as “2018 Super Lawyers” and 12
     Cohen Milstein attorneys as “Super Lawyer Rising Stars.”
 •   In 2017, Law360 named Cohen Milstein a “Practice Group of the Year: Privacy.”
 •   In 2017, Steven J. Toll was named a Law360 “MVP – Class Action.”
 •   In 2017, the Daily Business Review named Theodore J. Leopold a “Most Effective Lawyer of
     2017: Class Action.”
 •   In 2017, Joel Laitman, Christopher Lometti, Betsy Miller, and Victoria Nugent were named The
     National Law Journal’s “Plaintiffs’ Lawyers Trailblazers.”
 •   In 2017, The Best Lawyers in America recognized seven Cohen Milstein partners as among the
     “Best Lawyers in America” for their respective practices of law.
 •   In 2017, Law360 named Cohen Milstein partners, S. Douglas Bunch and Kalpana Kotagal as
     “Rising Stars.”
 •   In 2017, The Legal 500 named Cohen Milstein a Leading Firm in “Antitrust: Civil Litigation / Class
     Actions” and “Dispute Resolution: Securities Litigation – Plaintiff.”
 •   In 2017, The Legal 500 named Richard A. Koffman to its “Legal 500 Hall of Fame."
 •   In 2017, Legal 500 named Sharon K. Robertson and Brent W. Johnson as “Legal 500 Next
     Generation Lawyer” in the area of Antitrust: Civil Litigation/Class Actions.
 •   In 2017, Super Lawyers named Brent W. Johnson as a "Rising Star" and a "Top Rated Antitrust
     Litigation Attorney in Washington, DC.”
 •   In 2017, Super Lawyers named Leslie M. Kroeger, Stephan A. Le Clainche, and Theodore J.
     Leopold “Florida Super Lawyers” and Nicholas C. Johnson and Adam J. Langino “Florida Rising
     Stars.”




                                                3 of 25
Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 6 of 27 PageID #:293




 •   In 2017, the Coalition for Independent Living Options Inc. presented Michael Dolce a Special
     Acknowledgment Award for his “Commitment to Ending Sex Crimes against People with
     Disabilities.”
 •   In 2017, Adam J. Langino was elected American Association for Justice’s Newsletter Chair for the
     Product Liability Section.
 •   In 2017, Florida Trend named Manuel J. Dominguez a “Legal Elite.”
 •   In 2017, Nicholas C. Johnson was elected President of the F. Malcolm Cunningham, Sr. Bar
     Association.
 •   In 2017, Leslie M. Kroeger was elected Treasurer to the Florida Justice Association.
 •   In 2017, South Florida Legal Guide named Theodore J. Leopold as a “Top Lawyer,” and Diana L.
     Martin and Adam Langino a “Top Up and Comer."
 •   In 2016, Law360 selected Cohen Milstein as a “Competition Practice Group of the Year” and a
     “Class Action Practice Group of the Year.”
 •   In 2016, Women in Wealth Awards selects Carol V. Gilden Selected as "Best in Securities
     Litigation Law - Illinois & Excellence Award for Investor Protection Law."
 •   In 2016, Richard A. Koffman was named a Law360 “MVP – Competition Law.”
 •   In 2016, Martha Geer was selected as a “North Carolina Leaders in the Law Honoree.”
 •   In 2016, the Washington Lawyers’ Committee for Civil Rights and Urban Affairs named Cohen
     Milstein a recipient of its “Outstanding Achievement Award.”
 •   In 2016, for the eighth consecutive year, Cohen Milstein was recognized by The Legal 500 as one
     of the leading plaintiff class action antitrust firms in the United States.
 •   In 2016, Agnieszka Fryszman, Joel Laitman, Chris Lometti, Kit Pierson, Joe Sellers and Steve Toll
     were named to the 2016 Lawdragon 500 Leading Lawyers in America.
 •   In 2016, Law360 named Julie Goldsmith Reiser one of the “25 Most Influential Women in
     Securities Law.”
 •   In 2016, Cohen Milstein is named to The National Law Journal’s “Plaintiffs Hot List” for the fifth
     time in six years.
 •   In 2016, Law360 named Cohen Milstein as one of the top firms for female attorneys.
 •   In 2015, Law360 named Cohen Milstein as the sole plaintiffs’ firm to be selected in two
     "Practice Groups of the Year" categories and one of only five class action firms recognized.
 •   In 2015, Cohen Milstein was named an “Elite Trial Lawyer Firm” by The National Law Journal for
     the second year in a row.
 •   In 2015, Steven J. Toll named a Law360 “MVP – Securities Law.”
 •   In 2015, Cohen Milstein was selected as a "Most Feared Plaintiffs Firm" by Law360 for the third
     year in a row.
 •   In 2015, Richard Koffman was named, for the fifth consecutive year, in The Legal 500 "Leading
     Lawyers" in "Litigation - Mass Tort and Class Action: Plaintiff Representation – Antitrust."
 •   In 2015, Theodore J. Leopold, Leslie M. Kroeger, and Stephan A. LeClainche were selected as
     “Florida Super Lawyers” and Adam J. Langino was selected as a “Florida Rising Star.”




                                               4 of 25
Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 7 of 27 PageID #:294




 •   In 2015, Andrew Friedman, Agnieszka Fryszman, Karen Handorf, Kit A. Pierson, Julie Reiser,
     Joseph M. Sellers, Daniel A. Small, Daniel S. Sommers, Steven J. Toll and Christine E. Webber
     were selected as “Washington DC Super Lawyers.”
 •   In 2015, Laura Alexander, Monya Bunch, S. Douglas Bunch, Johanna Hickman, Kalpana Kotagal,
     and Emmy Levens were selected as “Washington DC Rising Stars” by Super Lawyers.
 •   In 2015, for the fourth time in five years, Cohen Milstein was selected to The National Law
     Journal “Plaintiffs’ Hot List.”
 •   In 2015, Carol V. Gilden was selected as "Pension Funds Litigation Attorney of the Year in Illinois"
     for the second year in a row by the Corporate INTL Legal Awards.




                                               5 of 25
  Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 8 of 27 PageID #:295




Antitrust
Cohen Milstein is widely respected as one of the preeminent plaintiffs’ antitrust practices in the United
States, often involved in landmark antitrust class actions. We have received numerous accolades for our
work in antitrust litigation, including:
    •   The National Law Journal, "Finalist – Elite Trial Lawyers – Antitrust” (2018)
    •   The National Law Journal, "Winner – Elite Trial Lawyers – Antitrust” (2016)
    •   Law 360, “Competition Practice Group of the Year” (2016)
    •   Legal 500, “Leading Plaintiff Class Action Antitrust Firm” (2010 – 2018)
    •   National Law Journal, Plaintiffs' Hot List (2011 – 2013, 2015 – 2016)
    •   Law360, “Most Feared Plaintiffs Firm” (2013-2015)

We focus predominantly on national antitrust class actions, including litigating (and winning) class action
jury trials and appeals. We gladly take on – and defeat – formidable opponents, which have included
such giants as Dow Chemical, Apple, and The Walt Disney Company.
Our Clients
Our clients include pension funds, businesses, and individuals. Our class action experience spans all
industries, including agriculture, automotive parts, chemicals, oil and gas, financial services, health care,
high tech, media and entertainment, pharmaceuticals, and many others.
We also have the distinct honor of representing not only plaintiffs, but also, in certain cases, defendants,
including the Service Employees International Union, and New York Hotel & Motel Trades Council, AFL-
CIO.
Setting Precedents
Our work has shaped the antitrust landscape and helped change industry.
    •   Ground-Breaking Securities Markets Disputes – We are one of two law firms leading three
        ground-breaking antitrust lawsuits involving collusion by many of the world’s biggest banks in
        three of the world’s largest securities market, including Interest Rate Swaps, Treasuries, and
        Stock Lending.
    •   Cutting-Edge Disputes in Tech – Our work against Apple, Google, Pixar, and other companies in
        the tech sector have helped mitigate uncontrolled growth and collusive behavior in this dynamic
        and quickly evolving industry.
    •   Novel “Pay-for-Delay” Disputes – We are one of a small handful of plaintiffs’ law firms pursuing
        this novel area of law unique to the pharmaceutical industry, and involving patented drugs,
        generic drugs, and non-competition agreements.
    •   Rare Litigation Involving a Sitting U.S. President – We are litigating competitor standing issues
        in litigation that quite literally could change the course of U.S. history – whether President
        Trump is violating the Constitution’s Emoluments Clauses.




                                                    6 of 25
  Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 9 of 27 PageID #:296



We have recovered billions of dollars in damages for injured plaintiffs in some of the nation’s most
complex antitrust lawsuits.
    •   In re Urethanes Antitrust Litigation: We secured the largest trial verdict ever in a price-fixing
        case ($1.06 billion – after trebling and settlement offsets).
    •   In re Animation Workers Antitrust Litigation: We secured final approval of $168.5 million in
        settlements on June 6, 2017, yielding average awards of more than $14,000 per class member in
        this certified class action involving “do not to solicit employee” agreements between many of
        the largest high-tech animation companies in the U.S.
    •   In re Electronic Books Antitrust Litigation: We secured a $560 million settlement, including a
        settlement of $450 million with Apple shortly before trial in this novel litigation, alleging Apple
        and five of the six biggest U.S. publishers conspired to raise the price of e-books. We litigated
        together with the Department of Justice and Attorneys General from 33 states and territories.

Leadership
We believe leadership is the result of exceptional work by a team of exceptional lawyers, who come
from diverse backgrounds and work experience, but who share an appetite for intellectual rigor and the
desire to help shape competition and industry for the better. As a result:
    •   Court Appointments: We have the honor of frequently being Court Appointed Lead or Co-Lead
        Class Action Counsel to some of the largest and most complex antitrust disputes in the United
        States, including all of the entries in this submission.
    •   Industry Scholarship: We are recognized for setting the bar for intellectual engagement and
        scholarship in this dynamic area of law. To this end:
            o We are on the advisory Board of the American Antirust Institute, one of the leading
                 “think tanks” on economics and competition; and
            o We are founders of the annual Jerry S. Cohen Memorial Writing Award for Antitrust
                 Scholarship, recognized by academics and practitioners alike as a coveted award.
    •   Individual Achievement: Our antitrust lawyers, individually, are recognized among the best in
        the industry, including:
            o American Antitrust Institute’s Outstanding Antitrust Litigation Achievement Award
                 (2018)
            o Lawdragon 500 Leading Lawyers in America (2016, 2017, 2018, 2019)
            o Who’s Who Legal: Thought Leaders – Competition (2017, 2018, 2019)
            o Legal 500: “Next Generation Lawyer” (2017, 2018)
            o Law360 Rising Stars (2018)
            o New York Law Journal Rising Stars (2018)
            o Benchmark Litigation “40 & Under Hot List”
            o Legal 500 Hall of Fame (2017)
            o Legal 500 Tier 1, Leading Lawyer (2017)
            o Law360 Competition MVP (2016)
            o Law360 Competition MVP (2014)




                                                  7 of 25
 Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 10 of 27 PageID #:297



Most of our lawyers served as judicial law clerks. Some have served in the Department of Justice and
other government agencies. Others bring decades of experience at top defense firms.
Judicial Recognition
We have also been honored to receive enthusiastic praise from the Court.
    •   On July 16, 2018, The Honorable Michael M. Baylson for the U.S. District Court for the Eastern
        District of Pennsylvania noted that plaintiffs’ counsel, specifically naming Cohen Milstein, had
        done “outstanding work” in In re Domestic Drywall Antitrust Litigation, including surviving an
        extensive summary judgment motion in February 2016.
    •   In the July 29, 2016 Court Order, granting final approval of the settlement in In re: Urethanes
        Antitrust Litigation, Judge John W. Lungstrum for the U.S. District Court for the District of
        Kansas, commended plaintiffs’ counsel:

"[C]ounsel achieved incredible success on the merits of the claims. . . . Liability on these claims was far
from certain, and thus the case presented a great deal of risk, as counsel was required to advance all
expenses and attorney time to litigate a hard fought case against highly experienced opposing counsel
hired by a defendant with ample resources. . . . In almost 25 years of service on the bench, this Court has
not experienced a more remarkable result.”




                                                  8 of 25
 Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 11 of 27 PageID #:298




Representative Matters
For decades, Cohen Milstein Sellers & Toll PLLC has represented individuals, small businesses, institutional
investors, and employees in many of the major class action cases litigated in the United States for
violations of the antitrust, securities, consumer protection, civil rights/discrimination, ERISA,
employment, and human rights laws. Cohen Milstein is also at the forefront of numerous innovative legal
actions that are expanding the quality and availability of legal recourse for aggrieved individuals and
businesses both domestic and international. Over its history, Cohen Milstein has obtained many landmark
judgments and settlements for individuals and businesses in the United States and abroad. The firm’s
most significant successes include:
Antitrust Representative Matters
    •   In re Lidoderm Antitrust Litigation, No. 3:14-md-02521 (N.D. Cal.): Plaintiffs allege that Endo and
        Teikoku, manufacturers of the Lidoderm patch, paid Watson Pharmaceuticals to delay its generic
        launch. The case settled on the eve of trial and on September 20, 2018, plaintiffs obtained final
        approval of a $104.75 million settlement – more than 40% of plaintiffs’ best-case damages
        estimate. This case was ranked by Law360 as “The Biggest Competition Cases Of 2017 So Far”
        (July 7, 2017).
    •   In re Domestic Drywall Antitrust Litigation, No. 2:13-md-02437 (E.D. Pa.): Cohen Milstein served
        as co-lead counsel for a class of direct purchasers of drywall against drywall manufacturers for
        price-fixing. The court approved settlements that total more than $190 million. The court
        commented that it had sided with plaintiffs because of counsel’s “outstanding work,” and that
        plaintiffs’ counsel had a “sophisticated and highly professional approach.” It complemented the
        attorneys as “highly skilled” and noted that their performance on class action issues was
        “imaginative.” It also stated, “Few cases with no government action, or investigation, result in
        class settlements as large as this one.”
    •   In re Animation Workers Litigation, No. 5:14-cv-04062 (N.D. Cal.): Cohen Milstein served as co-
        lead counsel representing a class of animation and visual effects workers who allege that Pixar,
        Lucasfilm, DreamWorks and other studios conspired to suppress their pay. The court granted final
        approval of $168.5 million in settlements. To our knowledge, this is the most successful no-poach
        case ever filed in U.S. history, achieving an average recovery per class member of nearly $14,000.
    •   In re Urethanes Antitrust Litigation, MDL No: 1616 (D. Kan.): Cohen Milstein served as co-lead
        counsel on behalf of a class of direct purchasers of chemicals used to make many everyday
        products, from mattress foam to carpet cushion, who were overcharged as a result of a
        nationwide price-fixing conspiracy. On February 25, 2016, Cohen Milstein reached an agreement
        with The Dow Chemical Company to settle the case against Dow for $835 million. Combined with
        earlier settlements obtained from Bayer, Huntsman, and BASF, the Dow settlement pushed the
        total settlements in the case to $974 million. The settlement was approved on July 29, 2016.
    •   In Re Electronic Books Antitrust Litigation, No. 11-md-02293 (S.D.N.Y.): In August 2014, a New
        York federal judge approved a $400 million antitrust settlement in the hotly contested ebooks
        price-fixing suit against Apple Inc. Combined with $166 million in previous settlements with five
        defendant publishing companies, the final settlement totaled more than $560 million. The
        settlement resolves damages claims brought by a class of ebook purchasers and attorneys general
        from 33 U.S. states and territories.
    •   In re Plasma-Derivative Protein Therapies Antitrust Litigation, No. 09 C 7666 (N.D. Ill.): After four
        years of litigation, in October of 2013, CSL Limited, CSL Behring LLC, CSL Plasma, Inc. (collectively,
        “CSL”), and the Plasma Protein Therapeutics Association (“PPTA”) agreed to pay $64 million
        dollars to settle a lawsuit brought by the University of Utah Hospital and other health care


                                                   9 of 25
 Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 12 of 27 PageID #:299




       providers alleging that CSL, the PPTA, and Baxter agreed between 2003-2009 to restrict the supply
       of immunoglobulin and albumin and thereby increase the prices of those therapies. Two months
       later, Baxter International Inc. and Baxter Healthcare Corp. (collectively “Baxter”) agreed to pay
       an additional $64 million to settle these claims – bringing the total recovery to the class to $128
       million.
Other Representative Matters
   •   New Jersey Carpenters Health Fund v. Royal Bank of Scotland Group PLC et al., No. 1:08-cv-
       05310-DAB-HBP (S.D.N.Y.): On March 8, 2019, the Honorable Deborah A. Batts for the U.S. District
       Court for the Southern District of New York granted final approval to a $165 million all-cash
       settlement, bringing this lawsuit, the last of 11 MBS class actions Cohen Milstein successfully
       handled, to conclusion. Cohen Milstein was lead counsel in this certified MBS class action.
   •   In re Anthem Data Breach Litigation, No. 15-MD-02617-LHK (N.D. Cal.): On August 16, 2018, the
       Honorable Lucy H. Koh for the U.S. District Court for the Northern District of California granted
       final approval to a $115 million settlement – the largest data breach settlement in U.S. history –
       ending claims that Anthem Inc., one of the nation’s largest for-profit managed health care
       companies, put 78.8 million customers’ personal information, including social security numbers
       and health date, at risk in a 2015 data breach. Cohen Milstein was co-lead counsel.
   •   In re BP Securities Litigation, No. 4:10-MD-02185 (S.D. Tex.): Cohen Milstein represented the
       New York State Common Retirement Fund as co-lead plaintiff in a securities class action filed in
       2010, alleging that BP injured investors by intentionally downplaying the severity of the
       Deepwater Horizon oil spill and preventing investors from learning the magnitude of the disaster.
       After successfully arguing for class certification to the district court, Cohen Milstein presented
       plaintiffs’ defense of that court’s decision to the U.S. Court of Appeals for the Fifth Circuit, which
       affirmed the class. The case settled on February 13, 2017 for $175 million, a few weeks before
       trial was to begin.
   •   Moody’s Litigation: Cohen Milstein represented the co-lead state Mississippi and represented
       New Jersey in the $864 million consumer fraud settlement achieved in January 2017 by 22 states
       and the U.S. Department of Justice with Moody’s Corporation, Moody’s Investors Service, Inc.,
       and Moody’s Analytics, Inc. Together with the S&P settlement, these cases against the nation’s
       two largest credit rating agencies produced key industry reforms that provide greater
       transparency for consumers and that divested the credit rating agencies of more than $2.2 billion
       for their conduct contributing to the national housing crisis and the Great Recession.
   •   S&P Litigation: Cohen Milstein represented co-lead state Mississippi in the $1.375 billion-dollar
       consumer fraud settlement achieved in 2015 by 20 states and the U.S. Department of Justice with
       Standard & Poor’s. Together with the Moody’s settlement, these cases against the nation’s two
       largest credit rating agencies produced key industry reforms that provide greater transparency
       for consumers and that divested the credit rating agencies of more than $2.2 billion for their
       conduct contributing to the national housing crisis and the Great Recession.
   •   United States of America et al., ex rel. Lauren Kieff, v. Wyeth, No. 03-1236 (D. Mass.): Cohen
       Milstein was co-lead counsel in this False Claims Act whistleblower case against pharmaceutical
       giant Wyeth (subsequently acquired by Pfizer), in which the whistleblowers alleged that Wyeth
       defrauded Medicaid, the joint federal/state healthcare program for the poor, when it reported
       falsely inflated prices for its acid suppression drug Protonix from 2001 through 2006 for Medicaid
       rebate purposes. Weeks before trial, in February 2016, in one of the largest qui tam settlements
       in U.S. history, Wyeth agreed to pay $784.6 million to the U.S. government and the over 35
       intervening states.




                                                  10 of 25
Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 13 of 27 PageID #:300




 •   HEMT MBS Litigation, No. 1:08-cv-05653 (S.D.N.Y.): On May 10, 2016, U.S. District Judge Paul A.
     Crotty finally approved a $110 million settlement in the mortgage-backed securities class action
     brought by investors against Credit Suisse AG and its affiliates. This settlement ends claims
     brought by the New Jersey Carpenters Health Fund and other investors who claimed that the
     offering documents for the mortgage-backed securities at issue violated the Securities Act as they
     contained false and misleading misstatements.
 •   RALI MBS Litigation, No. 08-8781 (S.D.N.Y.): On July 31, 2015, Judge Katherine Failla gave final
     approval to a $235 million settlement with underwriters Citigroup Global Markets Inc., Goldman
     Sachs & Co., and UBS Securities LLC. She also approved a plan for distribution to investors of those
     funds as well as the previously approved $100 million settlement with RALI, its affiliates, and the
     individual Defendants that was reached in in 2013. This global settlement marks an end to a long
     and complicated class action over MBS offerings that RALI and certain of its affiliates issued and
     sold to the New Jersey Carpenters Health Fund and other investors from 2006 through 2007. The
     case took seven years of intense litigation to resolve.
 •   In re: Bear Stearns Mortgage Pass-Through Certificates Litigation, No. 08-08093 (S.D.N.Y.): On
     May 27, 2015, U.S. District Judge Laura Taylor Swain finally approved a class action settlement
     with JPMorgan Chase & Co., which agreed to pay $500 million and up to an additional $5 million
     in litigation-related expenses to resolve claims arising from the sale of $27.2 billion of mortgage-
     backed securities issued by Bear Stearns & Co. during 2006 and 2007 in 22 separate public
     offerings.
 •   Harborview MBS Litigation, No. 08-5093 (S.D.N.Y.): In February 2014, Cohen Milstein reached a
     settlement with the Royal Bank of Scotland (RBS) in the Harborview MBS Litigation, resolving
     claims that RBS duped investors into buying securities backed by shoddy home loans. The $275
     million settlement is the fifth largest class action settlement in a federal MBS case. This case is
     one of eight significant MBS actions that Cohen Milstein has been named lead or co-lead counsel
     by courts and one of three that were nearly thrown out by the court, only to be revived in 2012.
 •   Countrywide MBS Litigation, No. 2:10-cv-00302 (C.D. Cal.): In April 2013, plaintiffs in the
     landmark mortgage-backed securities (MBS) class action litigation against Countrywide Financial
     Corporation and others, led by Lead Plaintiff, the Iowa Public Employees’ Retirement System
     (IPERS), agreed to a $500 million settlement. It is the nation’s largest MBS-federal securities class
     action settlement. The settlement was approved in December 2013 and brings to a close the
     consolidated class action lawsuit brought in 2010 by multiple retirement funds against
     Countrywide and other defendants for securities violations involving the packaging and sale of
     MBS. The settlement is also one of the largest (top 20) class action securities settlements of all
     time.
 •   In re Beacon Associates Litigation, No. 09-cv-0777 (S.D.N.Y): Class action settlement of $219
     million for trustees and participants in ERISA-covered employee benefit plans whose assets were
     lost through investments made on their behalf by Beacon Associates LLC I & II in the investment
     schemes of Bernard Madoff.
 •   Keepseagle v. Vilsack, No. 1:99CV03119 (D.D.C.): A class of Native American farmers and
     ranchers allege that they have been systematically denied the same opportunities to obtain farm
     loans and loan servicing that have been routinely afforded white farmers by the USDA. A class
     was certified in 2001 by Judge Emmet Sullivan, District Judge for the U.S. District Court for the
     District of Columbia. On April 28, 2011, the U.S. District Court granted final approval of a historic
     settlement of $760 million between Native American farmers and ranchers and the USDA. The
     Keepseagle settlement agreement required USDA to 1) pay $680 million in damages to thousands
     of Native Americans, to 2) forgive up to $80 million in outstanding farm loan debt, and to 3)
     improve the farm loan services USDA provides to Native Americans.


                                               11 of 25
 Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 14 of 27 PageID #:301




                              Daniel A. Small, Partner
                              Washington, DC

                              t: 202 408 4600
                              f: 202 408 4699
                              dsmall@cohenmilstein.com

 Practice Areas               Daniel A. Small is a Partner at Cohen Milstein and the immediate past Co-Chair
                              of the firm’s Antitrust practice group, a role and honor which he has held on
 • Antitrust
                              and off since 2008. He is also a member of the firm’s Executive Committee.
 Admissions                   Mr. Small is one of the most respected litigators in antitrust class actions. He
 • District of Columbia       was named a Lawdragon 500 Leading Lawyer in 2018 and 2019, and since 2009,
                              Legal 500 has annually recognized Mr. Small and Cohen Milstein as a “Leading
 • Maryland
                              Plaintiffs Antitrust Class Action Lawyer/Firm.” Benchmark Plaintiff has
 Education                    repeatedly awarded him with its “National Litigation Star – Antitrust,” and in
                              2014, International Who’s Who of Competition Lawyers & Economists named
 • American University
                              him "Leading Competition Lawyer."
   Washington College of
   Law, J.D., 1986            Mr. Small is widely regarded for his intellectual energy, deeply studying the
                              economic issues underpinning antitrust disputes and developing a sophisticated
 • Colgate University,        understanding of how conspiracies and monopolies operate in a range of
   B.A., cum laude, 1981      complex markets – from animation and visual effects workers and computer
 Clerkships & Fellowships     software and hardware to wild blueberries and hospital nurses – and achieving
                              just compensation for victims and promoting more open markets nationwide.
 • Law Clerk, the Hon.
   Judge Roger Vinson,        Mr. Small has represented plaintiff classes, and defended unions, as lead or co-
   U.S. District Court for    lead counsel in numerous antitrust cases and obtained settlements and
   the Northern District of   judgments totaling hundreds of millions of dollars. He has tried cases to verdict
   Florida, 1986-1988         and argued in numerous appellate courts, including the U.S. Supreme Court.
                              Currently, Mr. Small is litigating the following notable matters:
                              • Sutter Health Antitrust Litigation: Cohen Milstein is part of a small team of
                                firms representing a certified class of self-funded employers and union trust
                                funds against Sutter Health, a large hospital chain in Northern California, for
                                restraining hospital competition through anticompetitive provider
                                agreements.
                              • Rotavirus Vaccines Antitrust Litigation: Cohen Milstein developed and filed
                                a proprietary case against Merck & Co., Inc. on behalf of a class of direct
                                purchasers, alleging that Merck engaged in an anticompetitive bundled
                                discount scheme to maintain its monopoly power in the rotavirus vaccines
                                market after entry by GlasxoSmithKline plc.
                              • National Association of Realtors Litigation: Cohen Milstein is representing
                                home sellers in a class action against the National Association of Realtors and
                                four of the largest national real estate broker franchisors for conspiring to
                                require home sellers to pay the broker representing the buyer of their
                                homes, and to pay at an inflated amount, in violation of federal antitrust law.




www.cohenmilstein.com                            12 of 25
 Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 15 of 27 PageID #:302




  • Google Wi-Fi Litigation: Cohen Milstein is co-lead counsel in a nationwide class action alleging that
    Google violated the Wiretap Act when its Street View vehicles secretly collected payload data from
    unencrypted Wi-Fi networks. Plaintiffs defeated a motion to dismiss raising novel Wiretap Act issues,
    and the ruling was affirmed on interlocutory appeal to the Ninth Circuit.
 Past successes include:
• Animation Workers Litigation: Cohen Milstein served as co-lead counsel representing a class of
  animation and visual effects workers who allege that Pixar, Lucasfilm, DreamWorks and other studios
  conspired to suppress their pay. The court granted final approval of $168.5 million in settlements.
 • NYU Hospitals Center Litigation: Cohen Milstein served as co-lead counsel defending 1199SEIU United
   Healthcare Workers East against an antitrust claim by NYU Hospitals Center alleging that 1199SEIU
   conspired with a multi-employer bargaining association and others to increase NYU’s required
   contributions to the Union’s benefit fund. In June 2018, the court granted defendants motion to dismiss
   the antitrust claim. All remaining claims were dismissed with prejudice in December 2018.
 • Prime Healthcare Services Litigation: Cohen Milstein defended the Service Employees International
   Union in an antitrust action brought by Prime Healthcare Services, a hospital chain in Southern California,
   alleging that SEIU conspired with Kaiser Permanente to drive Prime and certain other hospitals out of the
   market. Cohen Milstein led the successful effort to dismiss the complaint and amended complaint in the
   Southern District of California and to defend the dismissal on appeal to the Ninth Circuit.
 • Michigan Blue Cross Litigation: Cohen Milstein served as co-lead counsel in this class action challenging
   Michigan Blue Cross’s use of most favored nation provisions in its provider agreements with numerous
   hospitals in Michigan. The court granted final approval of a $30 million settlement.
 • Hy-Ko Products Antitrust Litigation: Cohen Milstein represented Hy-Ko Products Co., a manufacturer of
   keys and key duplication machines, in a monopolization case against its dominant competitors. The
   litigation settled on favorable terms.
 • In re Buspirone Antitrust Litigation: Cohen Milstein served as co-lead counsel in a class action alleging
   that Bristol Myers-Squibb Co., the manufacturer of the prescription drug Buspar, conspired to keep
   generic versions of the drug out of the market. The class of end-payors settled for $90 million.
 • Pease v. Jasper Wyman & Son, et al.: Cohen Milstein was lead counsel representing a class of wild
   blueberry growers in Maine who sued four blueberry processors for conspiring to depress blueberry
   prices. The case was tried before a jury in Maine state court, where Mr. Small was co-lead trial counsel.
   The jury found the processors liable for 100% of the damages estimated by plaintiffs’ expert, resulting in
   a judgment of $56 million.
 Mr. Small also maintains an active pro bono practice. Current notable cases include:
 • Citizens for Responsibility and Ethics in Washington, et al. v. Trump, and District of Columbia et al. v.
   Trump: Cohen Milstein is representing restaurant and hotel plaintiffs and the Attorneys General of
   Maryland and the District of Columbia in lawsuits against President Trump, seeking to enjoin his ongoing
   receipt of emoluments in violation of the U.S. Constitution.
  • Seeger, et al. v. United States Department of Defense: Cohen Milstein is representing a group of civilian
    and military lawyers who represent a detainee in the military commission proceedings at the
    Guantánamo Bay naval station. Represented by Cohen Milstein, this group of lawyers filed a lawsuit
    under the Administrative Procedure Act against the Department of Defense, the Navy, and the
    Convening Authority, claiming that military commission personnel have been forced to live and work for
    years in facilities that have been found to have dangerous levels of cancer-causing chemicals and other
    toxic substances, ranging from formaldehyde to heavy metals and mold.
 In 2018, Mr. Small, Cohen Milstein, and the co-lead counsel team in Animation Workers Antitrust Litigation
 were nominated for Public Justice Foundation’s Trial Lawyer of the Year, recognizing the legal teams that

www.cohenmilstein.com                            13 of 25
 Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 16 of 27 PageID #:303



 made the most outstanding contributions to the public interest through precedent-setting or otherwise
 extraordinary litigation concluded within the last year.
 Mr. Small serves on the Advisory Board of the American Antitrust Institute (AAI), a pre-eminent thought-
 leadership organization devoted to promoting competition. He is also Chair of the selection committee for
 the Jerry S. Cohen Memorial Fund Writing Award, which annually recognizes top antitrust scholarship.
 Mr. Small clerked for the Honorable Judge Roger Vinson, United States District Court for the Northern
 District of Florida, from 1986 to 1988.
 Mr. Small attended Colgate University, where he graduated with a B.A., cum laude, in History. He earned his
 J.D. at American University’s Washington College of Law.




www.cohenmilstein.com                           14 of 25
 Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 17 of 27 PageID #:304




                              Kit A. Pierson, Partner
                              Washington, DC

                              t: 202.408.4600
                              f: 202.408.4699
                              kpierson@cohenmilstein.com


 Practice Areas               Kit A. Pierson is a Partner at Cohen Milstein and a member of the firm’s
 • Antitrust                  Antitrust practice group. Mr. Pierson has also had the honor of serving as Co-
                              Chair of the Antitrust practice (2010-2017). Under his leadership, the Legal 500
 Admissions                   recognized Cohen Milstein as a Leading Plaintiff Class Action Firm for seven
 • District of Columbia       years in a row and Law360 selected the Antitrust practice group as a
 • Maryland                   Competition Law Practice Group of the Year in 2013 and 2014.

 Education                    Mr. Pierson has served as lead or co-lead counsel in many antitrust cases on
                              behalf of the victims of corporations engaged in price-fixing, market
 • University of Michigan
                              monopolization and other unlawful conduct. Prior to joining Cohen Milstein in
   Law School, J.D.,
                              2009, Mr. Pierson spent more than 20 years primarily representing defendants
   magna cum laude,
                              in a broad range of complex matters. Some of the companies he represented
   Order of the Coif, 1983
                              included Microsoft Corp., 3M Corp. and other major corporations, national
 • Macalaster College,        associations and individuals in class actions and other antitrust litigation. As a
   B.A., magna cum            result of his experience as a defense lawyer, Mr. Pierson possesses deep
   laude, 1979                insight into defense strategies, understands the dynamics of the other side and
 Clerkships & Fellowships     is someone who has earned the respect and credibility of opposing counsel.
 • Law Clerk, the Hon.        Mr. Pierson is a hands-on litigator who has litigated and tried antitrust lawsuits
   Judge Harry T.             and other complex civil cases in many jurisdictions, helping to win settlements
   Edwards, U.S. Court of     and judgments cumulatively totaling more than $1.8 billion in the past several
   Appeals for the District   years. Currently, he is lead or co-lead counsel in many antitrust cases at the
   of Columbia Circuit,       firm. Some of Mr. Pierson’s recent successes include:
   1983-1984                  • Domestic Drywall Litigation: Cohen Milstein was co-lead counsel in an
 • Law Clerk, the Hon.           antitrust litigation alleging that the seven major U.S. manufacturers of
   Chief Judge John              drywall conspired to manipulate prices. Mr. Pierson ran the case for Cohen
   Feikens, U.S. District        Milstein and in 2015 took the lead for the direct purchaser plaintiffs in
   Court for the Eastern         arguing against the defendants’ summary judgment motions (which were
   District of Michigan,         denied by the Court for four of the five defendants). The Court granted
   1984-1985                     final approval to settlements totaling $190 million.
                              • Ductile Iron Pipe Fittings Litigation: Cohen Milstein, as co-lead counsel,
                                represented direct purchasers in a price-fixing class action against the three
                                largest manufacturers of ductile iron pipe fittings—McWane Inc., Sigma
                                Corporation and Star Pipe Products—and a monopolization case against
                                McWane for excluding significant competition in the domestic ductile iron
                                pipe fittings market. In May 2018 the Court granted final approval to final,
                                outstanding settlement ending the litigating and bringing the total recovery
                                to more than $17.3 million.




www.cohenmilstein.com
                                                  15 of 25
 Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 18 of 27 PageID #:305



 • Cast Iron Soil Pipe & Fittings Litigation: Cohen Milstein, as co-lead counsel, represented direct
     purchasers against the two largest soil pipe and fittings manufacturers in the country (McWane Inc.
     and Charlotte Pipe & Foundry) and the trade association they control (Cast Iron Soil Pipe Institute) in a
     class action alleging that the defendants engaged in a nationwide price-fixing conspiracy and other
     anticompetitive actions. Mr. Pierson directed the litigation team. In May 2017, the Court granted final
     approval of a $30 million settlement.
 • Urethanes (Polyether Polyols) Antitrust Litigation: Cohen Milstein was co-lead counsel for direct
     purchaser plaintiffs in an antitrust class action alleging a nationwide conspiracy to fix the prices of
     chemicals used to make polyurethane foam. Four defendants—Bayer, BASF, Huntsman and Lyondell—
     settled for a total of $139.5 million, while the case against the fifth manufacturer, Dow Chemical, went
     to trial. After a four-week jury trial, in which Mr. Pierson was one of the trial lawyers for the class, the
     jury returned a $400 million verdict for the plaintiffs, which was trebled under federal antitrust law to
     more than $1 billion, the largest verdict in the country in 2013, as reported by The National Law
     Journal. The U.S. Court of Appeals for the Tenth Circuit affirmed the judgment, and the case against
     Dow Chemical was settled for $835 while the matter was pending before the United States Supreme
     Court (resulting in a total recovery of $974.5 million in the case).
 • Community Health Care System Litigation: Cohen Milstein was co-counsel representing an emergency
     room doctor and nurse who brought claims against Community Health Care System under the False
     Claims Act for allegedly defrauding the federal government in connection with health care bills. Mr.
     Pierson led Cohen Milstein’s team in the case which was resolved for $94 million.
 • Electronic Books Antitrust Litigation: Cohen Milstein was co-lead counsel in a class action lawsuit
     alleging that Apple and five of the leading U.S. publishers conspired to raise the retail prices of e-books.
     Mr. Pierson led the Cohen Milstein team, which secured class certification, defeated motions to
     exclude the class expert, and successfully moved for exclusion of most of Apple’s expert
     testimony. The five publishing defendants settled for $166 million and a settlement was reached with
     Apple shortly before trial for an additional $450 million.
 • Guantanamo Litigation: Mr. Pierson represented Alla Ali Bin Ali Ahmed, a young man who had been
     arrested with many others while residing in a house in Pakistan and was then incarcerated in
     Guantanamo without a judicial hearing for more than seven years. After filing a habeas corpus
     petition, Mr. Pierson represented Mr. Ahmed at a multi-day evidentiary hearing before a United States
     District Court judge. At the conclusion of the hearing, the District Court ruled that the evidentiary
     record did not support Mr. Ahmed’s detention and ordered that he be released from Guantanamo and
     returned to his home country.
 Mr. Pierson was named one of the 500 leading lawyers in the United States in 2013, 2014 and 2016
 by LawDragon 500 and was one of six lawyers selected by Law360 in 2014 as an MVP in the field of
 competition law. In 2017 and 2018, he was recognized by Legal 500 as a Leading Lawyer in the area of
 Antitrust Class Actions.
 A champion for civil rights, he is a member of the Board of Trustees for the Lawyers’ Committee for Civil
 Rights Under the Law, a national organization, and a Member of the ACLU of Maryland’s Committee on
 Litigation and Legal Priorities. Mr. Pierson is also a Board member of the Washington Urban Debate
 League.
 Mr. Pierson has taught Complex Litigation as an Adjunct Professor at Georgetown University Law School, a
 class that focused primarily on legal, ethical and strategic issues presented by class action litigation.
 Mr. Pierson attended Macalester College, earning a B.A., magna cum laude, in Economics and Political
 Science, and graduated from the University of Michigan Law School, magna cum laude, where he was a

www.cohenmilstein.com
                                                  16 of 25
 Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 19 of 27 PageID #:306



 Note Editor of the Michigan Law Review and a member of the Order of the Coif. Following law school, he
 served as a Law Clerk for the Honorable Harry T. Edwards, United States Court of Appeals for the District of
 Columbia Circuit, from 1983-1984 and as a law clerk for the Honorable Chief Judge John Feikens, United
 States District Court for the Eastern District of Michigan, from 1984-1985.




www.cohenmilstein.com
                                                 17 of 25
 Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 20 of 27 PageID #:307




                            Benjamin D. Brown, Partner
                            Washington, DC

                            t: 202 408 4600
                            f: 202 408 4699
                            bbrown@cohenmilstein.com



 Practice Areas             Benjamin D. Brown is a Partner at Cohen Milstein, and Co-Chair of the firm's
• Antitrust                 Antitrust practice group. Mr. Brown, who previously served in the Antitrust
                            Division of the United States Department of Justice, brings to his role extensive
 Admissions                 experience leading complex litigation, particularly antitrust class actions.
• California
                            Mr. Brown has been appointed by federal courts to serve as co-lead counsel for
• District of Columbia      plaintiffs in numerous important matters, such as In re Plasma-Derivative Protein
 Education                  Therapies Antitrust Litigation (N.D. Ill.); Carlin, et al. v. DairyAmerica, Inc. (E.D.
                            Ca.); and Mixed Martial Arts (MMA) Antitrust Litigation (D. Nv.). He has led cases
• Harvard Law School,
                            through trial and argued appeals and stands ready to take cases through to the
  J.D., cum laude, 1997
                            finish line.
• University of
  Wisconsin - Madison,      Mr. Brown is also an adjunct professor at Georgetown Law School, where he
  B.A., Phi Beta Kappa,     teaches Complex Litigation, a course that explores the policy and procedures
  1992                      implicated by aggregated, high stakes, multi-party litigation, especially class
                            actions.
 Clerkships & Fellowships
                            Mr. Brown is also a leader in the area of takings cases, claims that are brought
• Law Clerk, the Hon.       under the Fifth Amendment of the U.S. Constitution for the unconstitutional
   Chief Judge Juan R.      taking of property without compensation. He also represents individuals or
   Torruella, U.S. Court of groups in litigations and confidential arbitrations involving complex commercial
   Appeals for the First    disputes, particularly those involving regulated markets.
   Circuit
                            Currently, Mr. Brown is litigating a number of large, complex antitrust and price
                            manipulation lawsuits, where he plays a prominent role and leads all aspects of
                            the litigation, from deciding on the claims to be brought, the strategy to be
                            pursued and charting the course of the case. Notable matters include:
                             • Mixed Martial Arts (MMA) Antitrust Litigation: Cohen Milstein is co-lead
                               counsel in a class action on behalf of MMA fighters alleging that Zuffa LLC –
                               commonly known as the Ultimate Fighting Championship or “UFC” – has
                               unlawfully monopolized the markets for promoting live professional MMA
                               bouts and for purchasing the services of professional MMA fighters. The
                               district court denied the defendant’s motion to dismiss the case in September
                               2015 and discovery is ongoing. Mr. Brown is co-lead in this class action.
                             • Allen, et al. v. Dairy Farmers of America, Inc: Cohen Milstein served co-lead
                               counsel in a class action lawsuit on behalf of Northeast dairy farmers against
                               Dairy Farmers of America (DFA) and Dean Foods Company charging a
                               conspiracy to reduce competition for raw milk and that DFA monopolized




www.cohenmilstein.com
                                                18 of 25
 Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 21 of 27 PageID #:308



    the milk market in the Northeast, forcing dairy farmers to market their milk through DFA or its affiliate
    Dairy Marketing Services (DMS). Final, approved settlements total $80 million.
 • DairyAmerica Litigation: Cohen Milstein is sole lead counsel of a putative class of dairy farmers who
   allege that defendants fraudulently misreported nonfat dry milk prices to the National Agricultural
   Statistics service, resulting in artificially depressed raw milk prices and unfairly depriving American dairy
   farmers of tens of millions of dollars. Mr. Brown directs and leads all aspects of the litigation.
 Mr. Brown is also currently litigating a number of takings lawsuits, including the following notable matters:
  • Ideker Farms, et al. v. United States of America: Cohen Milstein represents Ideker Farms and more than
    400 other plaintiffs located in six states along the Missouri River in a landmark mass action lawsuit in the
    U.S. Court of Federal Claims alleging that the federal government took land and flooding easements over
    lands owned by farmers without any compensation in violation of the takings clause of the Fifth
    Amendment. Mr. Brown has helped lead the litigation team, including during a months-long liability trial
    in 2017, during which he directed and cross-examined numerous witnesses, including six experts. In
    March 2018, the Court ruled largely in favor of plaintiffs on liability and cause of flooding claims.
    Bellwether trials continue. The Court will next determine the extent of the losses due to the taking.
 • Big Oak Farms, Inc., et al. v. United States of America: Cohen Milstein represents over 100 farmers along
    the Mississippi River in a Fifth Amendment takings case alleging that the U.S. Army Corps of Engineers
    intentionally flooded plaintiffs’ land without providing just compensation. Mr. Brown has been directing
    and leading all aspects of the litigation.
 Mr. Brown joined Cohen Milstein in 2005, following four years as a trial attorney with the Antitrust Division
 of the United States Department of Justice. At the Department of Justice, Mr. Brown led and assisted in
 numerous investigations, litigations and trials involving antitrust activity and mergers. Mr. Brown also served
 as a Special Assistant United States Attorney in the Eastern District of Virginia, where he prosecuted criminal
 cases. Prior to serving in the U.S. Department of Justice, Mr. Brown was in private practice with one of
 Washington’s most prestigious defense firms, where he counseled defendants in antitrust litigation matters.
 This experience has provided him with insights into defense strategies and has earned him the respect of
 defendants’ counsel.
 The Legal 500 has recognized Mr. Brown as one of the nation’s leading class action antitrust attorneys. Mr.
 Brown is also recognized in Who’s Who Legal: Thought Leaders – Competition, and he has been listed as one
 of Washington D.C.’s "Leading Star” Plaintiffs’ Litigators by Benchmark Litigation, recognizing his writing, his
 depositions and his arguments in court. He is a frequent panelist at legal industry gatherings and is a
 recognized expert on antitrust litigation whose opinions on the newest developments and trends in antitrust
 litigation are often quoted in the media. Mr. Brown is a contributing author of the ABA’s Antitrust Class
 Actions Handbook and served as a state editor for the ABA's Survey of State Class Action Law. He authored
 several chapters on private antitrust recovery actions for the Global Competition Review's Antitrust Review of
 the Americas, and co-authored with fellow partner Douglas Richards, “Predominance of Common Questions
 – Common Mistakes in Applying the Class Action Standard,” Rutgers Law Journal (Vol. 41).
 Mr. Brown is currently serving on the Advisory Board of the Institute for Consumer Antitrust Studies at
 Loyola University Chicago's School of Law.
 Mr. Brown attended the University of Wisconsin – Madison, where he graduated Phi Beta Kappa, majoring in
 Philosophy, and earned his J.D., from Harvard Law School, graduating cum laude. He served as Law Clerk to
 the Hon. Chief Judge Juan R. Torruella, U.S. Court of Appeals for the First Circuit. The United States District
 Court for the District of Columbia has honored Mr. Brown for his outstanding commitment to pro bono
 litigation.



www.cohenmilstein.com
                                                  19 of 25
Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 22 of 27 PageID #:309




                            Carol V. Gilden, Partner
                            Chicago, IL
                            t: 312 357 0370
                            f: 312 357 0369
                            cgilden@cohenmilstein.com


Practice Areas              Carol V. Gilden is a Partner in Cohen Milstein’s Securities Litigation & Investor
• Securities Litigation &   Protection practice group. She represents public pension funds, Taft-Hartley
  Investor Protection       pension and health and welfare funds, and other institutional investors in
                            securities class actions, transaction and derivative litigation, and individual
Admissions                  actions, as well as in foreign securities litigation. She also litigates other types
• Illinois                  of complex litigation and class actions in state and federal courts nationwide.
Education                   Ms. Gilden is an industry leader and client champion, spearheading some of
• Chicago-Kent College of   the most novel securities disputes in the financial markets, resulting in
  Law, J.D., With Honors,   aggregate recoveries in excess of several billion dollars for investors. Her
  1983                      guiding principle – those who commit fraud on the financial markets should
• University of Illinois,   be held accountable.
  B.S., 1979                Ms. Gilden has been court appointed lead, co-lead or executive committee
                            counsel on numerous high-profile securities cases, including MF Global, in
                            which the U.S. Court of Appeals for the Second Circuit held that companies
                            that make false, misleading statements cannot hide behind risk disclosures in
                            an attempt to escape liability, and for which she was named in the National
                            Law Journal’s Hot Plaintiffs Firm of the Year; and IntraLinks – one of the first
                            securities class actions to be certified following the Supreme Court’s decision
                            in Halliburton II, providing a roadmap for obtaining class certification to other
                            cases. She is currently Co-Lead Counsel in two groundbreaking antitrust
                            lawsuits involving two of the world’s largest financial markets.
                            Ms. Gilden began her career at the Securities and Exchange Commission in
                            the Enforcement Division, spending five years investigating and litigating
                            cases involving securities fraud. Prior to joining Cohen Milstein in 2007, Ms.
                            Gilden served as the head of the securities class action practice at a
                            prominent mid-sized Chicago law firm and the vice chair of its class action
                            department.
                            Representative Matters
                             • Interest Rate Swaps Market Manipulation Litigation: Ms. Gilden
                               represents the Chicago Public School Teachers’ Pension Fund and other
                               institutions in a groundbreaking putative class action, charging 12 Wall
                               Street banks with conspiring to engineer and maintain a collusive and
                               anti-competitive stranglehold over the interest rate swaps market – one
                               of the world’s biggest financial markets. On August 3, 2016, Cohen
                               Milstein was appointed Co-Lead Counsel. The case is past the motion to
                               dismiss and in active discovery.




                                              20 of 25
Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 23 of 27 PageID #:310




•    Treasuries Market Manipulation Litigation: Ms. Gilden represents the Cleveland Bakers and Teamsters
     Pension and Health and Welfare Funds and other institutions in a groundbreaking putative antitrust
     securities class action, alleging two dozen financial institutions with an inside role at the auction for
     U.S. Treasuries, conspired to manipulate yields and prices to their own benefit. On August 23, 2017,
     Cohen Milstein was appointed Co-Lead Counsel.
•    Nieves v. Performance Sports Group Ltd. et al.: Ms. Gilden represents Plumbers & Pipefitters National
     Pension Fund and other investors, in this high-profile, putative securities class action involving PSG’s
     failure to disclose that its growth was not based on sustainable “organic growth” as represented, but
     was driven by the Company’s manipulative and coercive sale practices, which included pulling orders
     forward and forcing customers to increase their orders without regard for market demand. The SEC
     and Canadian authorities subsequently initiated investigations, and PSG filed for bankruptcy. On June
     7, 2016, Cohen Milstein was appointed Lead Counsel.
•    Credit Suisse Group AG Securities Litigation: Ms. Gilden is representing the International Brotherhood
     of Teamsters Local No. 710 Pension Plan in a securities class action against Credit Suisse Group AG,
     involving misrepresentations of its trading and risk limits, and subsequent accumulation of billions of
     dollars in extremely risky, highly illiquid investments, including the surreptitious accumulation of nearly
     $3 billion in distressed debt and U.S. collateralized loan obligations (“CLOs”). On March 19, 2018,
     Cohen Milstein was appointed Co-Lead Counsel.
•    Intuitive Surgical Inc. Derivative Litigation: Ms. Gilden represented the Public School Teachers’
     Pension and Retirement Fund of Chicago and negotiated a total settlement worth $20.2 million at final
     approval, consisting of cash and options, and requiring Intuitive to adopt extensive product safety, FDA
     compliance, and insider trading and corporate governance measures.
•    ITT Educational Services, Inc. Securities Litigation: Ms. Gilden represented Plumbers and Pipefitters
     National Pension Fund and Metropolitan Water Reclamation District Retirement Fund and achieved a
     $16.96 million settlement against ITT and two of its officers. The case was hotly contested and involved
     unraveling complex accounting treatments governing ITT’s transactions with the third-party lenders,
     set against the Department of Education and Higher Education Act default guidelines. The case settled
     during discovery after reviewing and analyzing over two million pages of documents, after depositions
     had been taken and in the middle of class certification briefing.
•    Singh et al. v. Orthofix International NV: Ms. Gilden represented Plumbers and Pipefitters National
     Pension Fund and reached an $11 million settlement against this medical device company
     headquartered in Curacao, Netherlands Antilles, despite significant logistical obstacles during
     investigation and discovery. Much of the information relevant to the case—internal company
     documents, witnesses, and news reports—were in six foreign languages and located in nine different
     countries on four different continents.
 •   City of Chicago v. Hotels.com, et al: Ms. Gilden represented the City of Chicago in a high-profile lawsuit
     in Cook County Circuit Court, alleging that Expedia, Hotels.com, Orbitz, Priceline and Travelocity failed
     to properly remit hotel taxes to the City of Chicago for hotel bookings. Expedia, the last remaining
     defendant, appealed a $29 million judgement, and settled on appeal and after the conclusion of
     briefing. In total, the City of Chicago recouped $23.6 million in back taxes and penalties, and these
     defendants now collect and remit to the City of Chicago taxes on the mark-up of the room bookings.
Other Recent Leadership Roles
In addition to the notable matters listed above, Ms. Gilden has been lead and co-lead counsel in many
notable matters, including:




                                                 21 of 25
Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 24 of 27 PageID #:311




 •   MF Global litigation: A significant settlement of $90 million settlement and a precedent–setting case,
     in which the U.S. Court of Appeals for the Second Circuit sided with the plaintiffs and held that
     companies cannot make false or misleading statements in their offering documents, and then hide
     behind risk disclosures related to those facts in their attempt to escape liability. The National Law
     Journal singled out Ms. Gilden’s work on the case in connection with its selection of Cohen Milstein as
     a Hot Plaintiffs’ Firm for that year.
 •   IntraLinks Litigation: One of the first securities class actions to be certified following the Supreme
     Court’s decision in Halliburton II. That case was successfully resolved for $14 million. Ms. Gilden
     served as lead counsel.
 •   Huron Securities Litigation: A total $40 million settlement, including $27 million in cash plus 474,547
     shares of common stock, valued at $13,292,061 as of the market’s close on May 6, 2011.
 •   In re RehabCare Group, Inc. Shareholders Litigation: Ms. Gilden was co-lead counsel and settled the
     case for a cash payment to shareholders and significant deal reforms including enhanced disclosures
     and an amended merger agreement.
Ms. Gilden’s executive committee roles include other high-profile cases: Global Crossing Securities Litigation
(settlements of $448 million) and the Merrill Lynch Analyst cases ($125 million settlement), as well as on the
litigation team of the Waste Management Litigation ($220 million settlement). Under her leadership, her
former firm was an active member of the litigation teams in the AOL Time Warner Securities litigation ($2.5
billion settlement), CMS Securities Litigation ($200 million settlement) and the Salomon Analyst Litigation/In
re AT&T ($75 million settlement). Further, Ms. Gilden was lead counsel in an opt-out securities litigation
action in connection with the McKesson/HBOC merger, Pacha, et al. v. McKesson Corporation, et al., which
settled for a substantial, confidential sum.
Ms. Gilden has earned the trust of her clients, who know she will go to the mat for them, tenaciously
advocating for them from start to finish in their cases. She draws respect from colleagues, as well as
adversaries who perennially have placed her in the highest ranks of the profession, including being named
an Illinois Super Lawyer repeatedly over the last 10 years, “Pension Fund Attorney of the Year, Illinois” by
the Global Corporate International Magazine in 2014 and 2015 and being recognized for Excellence in Law
by the Worldwide Registry. In 2016, she was recognized by the Women in Wealth Awards as a winner in the
category of "Best in Securities Litigation Law - Illinois & Excellence Award for Investor Protection Law." She
has also been featured on the cover of the Chicago Lawyer in connection with a feature article on securities
class actions. She is a much sought-after speaker at legal and pension fund conferences and has been
frequently quoted in the national media on market scandals, recent developments and trends in securities
law and high-profile securities fraud cases. Ms. Gilden is rated AV Preeminent™ by Martindale-Hubbell in its
judicial and peer-review ratings for the highest level of professional excellence.
Ms. Gilden served as the first (and to this day, only) woman President of the National Association of
Shareholder and Consumer Attorneys, the preeminent trade association for securities class action attorneys,
as well as the organization’s first woman Treasurer. As President of NASCAT, Ms. Gilden made repeated
visits to Capitol Hill advocating for strong investor protection. She also engaged in outreach to the
institutional investor community on needed reforms to reverse the erosion of investor rights. Under Ms.
Gilden’s leadership, NASCAT also filed amicus briefs in connection with major securities cases before the
Supreme Court and other courts. Prior to becoming President, she served as the President-Elect. She
continues to serve on NASCAT’s Executive Committee.
Ms. Gilden was selected to serve on the Corporate Governance and Markets Advisory Councils to the Board
of Directors for the Council for Institutional Investors (CII) during 2013-2015. CII is a nonprofit association of
pension and other employee benefits funds, endowments and foundations and a voice for effective



                                                  22 of 25
Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 25 of 27 PageID #:312



corporate governance and strong shareholder rights. Ms. Gilden is also a member of the National
Association of Public Pension Attorneys (NAPPA).
Ms. Gilden regularly lectures at legal conferences around the country on securities litigation and class action
law, and is a frequent speaker at institutional investor conferences and symposiums regarding securities law
developments, shareholder rights and regulatory reform. She has authored and co-authored numerous
scholarly articles and course materials on securities fraud cases, class actions, derivative litigation and
related topics.
Ms. Gilden attended the University of Illinois, earning a B.S. in Business Administration, and received her J.D.
from Chicago-Kent College of Law, where she graduated with honors and was a member of the Chicago-
Kent Law Review.




                                                 23 of 25
Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 26 of 27 PageID #:313




                              Robert A. Braun, Associate
                              Washington, DC

                              t: 202 408 4600
                              f: 202 408 4699
                              rbraun@cohenmilstein.com


Practice Areas                Robert A. Braun is an Associate at Cohen Milstein and a member of the firm’s
• Antitrust                   Antitrust practice group.
Admissions                    Mr. Braun focuses on representing businesses and individuals in class actions
• District of Columbia        and antitrust litigation. He is also experienced in international claims litigation,
• Louisiana                   including representing the victims of state-sponsored terrorism in suits
• New York                    amounting to nearly $1 billion in judgments.
Education                     Currently, Mr. Braun is litigating the following notable matters:
• Yale University, J.D.,      • Resistors Antitrust Litigation: Cohen Milstein serves as Interim Co-Lead
  2011                            Counsel in a proposed direct purchaser class action accusing the world’s
• Princeton University,           largest manufacturers of resistors of fixing prices. Mr. Braun was a primary
  B.A., summa cum laude,          drafter of the class’s briefs successfully opposing dismissal and has taken a
  Phi Beta Kappa, 2007            leading role in deposition and document discovery.
Clerkships & Fellowships      • Iran Beirut Bombing Litigation: Cohen Milstein is representing the victims
• Law Clerk, the Hon.             and family members of victims in the 1983 Beirut Marine Barracks bombing,
  Carolyn Dineen King,            the deadliest act of terrorism against Americans prior to September 11,
  U.S. Court of Appeals for       2001. Mr. Braun manages all aspects of this litigation, which has resulted in
  the Fifth Circuit, 2013-        judgments amounting to more than $942 million against the government of
  2014                            Iran.
• Law Clerk, the Hon. Lee
                              • LIBOR (Exchange-Traded Class): Cohen Milstein represents investors of
  H. Rosenthal, U.S.
                                  Eurodollar futures injured by manipulation of LIBOR by the world’s largest
  District Court for the
                                  banks in a class action under the Commodity Exchange Act and antitrust
  Southern District of
                                  laws.
  Texas
• Arthur Liman Fellow,        • Cast Iron Soil Pipe & Fittings Antitrust Litigation: Cohen Milstein, as Co-
  Southeast Louisiana             Lead Counsel, represents a putative class of direct purchaser plaintiffs
  Legal Services                  against the two largest soil pipe and fittings manufacturers in the country
                                  and the trade association they control in a lawsuit alleging that the
                                  defendants engaged in a nationwide price-fixing conspiracy. Following the
                                  completion of extensive fact discovery, Mr. Braun and his colleagues
                                  obtained a $30 million settlement, which was approved in 2017.
                              • Ductile Iron Pipe Fittings Antitrust Litigation: Cohen Milstein, as Co-Lead
                                  Counsel, represents a class of direct purchaser plaintiffs in a price-fixing
                                  case against the three largest manufacturers of ductile iron pipe fittings and
                                  a monopolization case against the largest (McWane) for excluding
                                  competition in the domestic ductile iron pipe fittings market. Settlements of
                                  greater than $17 million have been reached with all defendants.




                                                 24 of 25
Case: 1:19-cv-01610 Document #: 50-14 Filed: 04/18/19 Page 27 of 27 PageID #:314




   •   Iraq Hostage Spouses Litigation: Cohen Milstein is representing the spouses of 30 Americans held
       hostage by former Iraq President Saddam Hussein during the Gulf War in 1990. After toppling Saddam
       Hussein’s regime, the United States settled the hostage spouses’ legal claims with Iraq, but has
       refused to compensate the hostage spouses out of the resulting settlement fund. Cohen Milstein
       alleges that these actions by the United States are a taking without just compensation in violation of
       the Fifth Amendment of the U.S. Constitution.
   •   Inmate Calling Services Provider Litigation: Cohen Milstein is on the Executive Committee in several
       nationwide class action lawsuits alleging that the providers of inmate calling services have charged
       inmates and their families unjust and unreasonable rates in violation of the Federal Communications
       Act and various state laws.
Mr. Braun also maintains an active pro bono practice. He is currently a member of the legal teams in Citizens
for Responsibility & Ethics in Washington v. Trump and District of Columbia v. Trump, which seek to enjoin
President Trump’s unconstitutional receipt of emoluments on behalf of restaurant and hotel plaintiffs and
the Attorneys General of Maryland and the District of Columbia.
Prior to joining Cohen Milstein, Mr. Braun served as a law clerk for the Honorable Carolyn Dineen King of the
U.S. Court of Appeals for the Fifth Circuit from 2013-2014, and for the Honorable Lee H. Rosenthal of the U.S.
District Court for the Southern District of Texas. He was also an Arthur Liman Fellow at Southeast Louisiana
Legal Services, where he worked on public interest housing litigation.
Mr. Braun earned his J.D. at Yale Law School and attended Princeton University, graduating summa cum
laude. During law school, Mr. Braun was an editor of the Yale Journal of International Law and a member of
the mock trial team.




                                                25 of 25
